Appeal from a *1116judgment of the Genesee County Court (Robert C. Noonan, J.), rendered August 16, 2001. The judgment convicted defendant, upon a jury verdict, of burglary in the second degree, grand larceny in the third degree, attempted assault in the first degree and attempted aggravated assault on a police officer.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant was convicted, following a jury trial, of burglary in the second degree (Penal Law § 140.25 [1] [c]), grand larceny in the third degree (§ 155.35), attempted assault in the first degree (§§ 110.00, 120.10 [1]) and attempted aggravated assault on a police officer (§§ 110.00, 120.11). Defendant failed to preserve for our review his contention concerning the alleged legal insufficiency of the evidence with respect to the conviction of grand larceny (see People v Gray, 86 NY2d 10, 19 [1995]), and we conclude with respect to the remaining counts that the conviction is supported by legally sufficient evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Also contrary to defendant’s contentions, the verdict is not against the weight of the evidence (see generally id.), and the sentence is not unduly harsh or severe. We have reviewed defendant’s remaining contention and conclude that it is without merit. Present—Kehoe, J.P., Martoche, Pine, Lawton and Hayes, JJ.